DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 01/07/2022 is acknowledged.  The amendment includes the amending of claims 1, 4-5, 9, 14-16, and 19-20.
Claim Objections
3.	The objection raised in the Office Action mailed on 07/12/2021 has been overcome by applicant’s amendment received on 01/07/2022.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of in a metadata service, receiving a data query from an application service of the multiple application services, wherein the data query comprises a request for data stored in at least one of the multiple storage services, in the metadata service, identifying metadata that defines policies for retrieving and deploying the data, wherein the policies include at least one restriction associated with the data, in the metadata service, generating a task for retrieving and deploying the data based on the policies defined in the metadata, wherein the task modifies the request to indicate the policies, in the metadata service, transferring the task to a data access service, in the data access service, in response to receiving the task from the metadata service, retrieving the data from the at least one of the multiple storage services based on the policies, in the data access service, generating a data configuration comprising the retrieved data based on the policies and standardization parameters, and in the data access service, deploying the data configuration to the application service, as recited in independent claims 1, 11, and 20.
	Specifically, although the prior art (See Cook) clearly teaches the modification of query requests based on access control that is sent to a data access service for subsequent retrieval of data in accordance to that access control, the detailed claim language directed towards the specific modification of the application requested query being executed in a metadata service via the use of metadata that specifies policies Cook uses its “metadata service” to filter results sent from its “data access service”), in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-10, and 12-19 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,820,082 issued to Cook et al. on 16 November 2004.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to deploy requested data).
U.S. Patent 10,303,892 issued to Lim et al. on 28 May 2019.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to deploy requested data).
U.S. PGPUB 2007/0143379 issued to Dalfo et al. on 21 June 2007.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to deploy requested data).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 10, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168